 Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 1 of 11 PAGEID #: 836




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION



TROY STACY ENTERPRISES INC.,
individually and on behalf of all others      Judge: Matthew W. McFarland
similarly situated,

                             Plaintiff,       Civil Action No. 1:20-cv-00312-MWM

           v.

THE CINCINNATI INSURANCE
COMPANY,

                             Defendant.




TASTE OF BELGIUM LLC, individually and
on behalf of all others similarly situated,   Judge: Matthew W. McFarland

                             Plaintiff,
                                              Civil Action No. 1:20-cv-00357-MWM
           v.

THE CINCINNATI INSURANCE
COMPANY, THE CINCINNATI
CASUALTY COMPANY, THE
CINCINNATI IDEMNITY COMPANY,
AND CINCINNATI FINANCIAL
CORPORATION,

                             Defendants.



                PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
                            MOTION TO CONSOLIDATE
  Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 2 of 11 PAGEID #: 837




 SWEARINGEN SMILES LLC AND
 ELEISHA J. NICKOLES DDS, individually                Judge: Matthew W. McFarland
 and on behalf of all others similarly situated,

                               Plaintiffs,            Civil Action No. 1:20-cv-00517-MWM

            v.

 THE CINCINNATI INSURANCE
 COMPANY, THE CINCINNATI
 CASUALTY COMPANY, AND THE
 CINCINNATI INDEMNITY COMPANY,

                               Defendants.




 REEDS JEWELERS OF NIAGARA FALLS,
 INC., individually and on behalf of all others       Judge: Matthew W. McFarland
 similarly situated,

                               Plaintiff,             Civil Action No. 1:20-cv-00649-MWM

            v.

 CINCINNATI INSURANCE COMPANY,

                               Defendant.


                 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
                             MOTION TO CONSOLIDATE

       Plaintiff Troy Stacy Enterprises Inc. (“Troy Stacy”), individually and on behalf of the other

members of the proposed nationwide class (collectively, the “Class”), submits this Memorandum

of Law in Support of its Motion to Consolidate class actions pending against Defendant The

Cincinnati Insurance Company (“Cincinnati”), pursuant to Federal Rule of Civil Procedure 42(a).
  Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 3 of 11 PAGEID #: 838




  I.   STATEMENT OF FACTS

       On April 19, 2020, Troy Stacy filed a class action lawsuit against Cincinnati in this Court.

See Troy Stacy Enterprises Inc. v. The Cincinnati Insurance Company, No. 1:20-cv-00312-MWM,

Dkt. No. 1 (S.D. Ohio April 19, 2020). On June 22, 2020, Troy Stacy amended its Complaint. See

id. at Dkt. No. 9. The Amended Complaint asserts claims for breach of contract and declaratory

relief on behalf of nationwide classes under the business income, civil authority, extra expense,

and sue and labor coverage provisions of Cincinnati’s Building and Personal Property Coverage

Form (Form No. FM 101 05 16). Id. at ¶¶ 8-12. The Amended Complaint alleges losses caused

by the COVID-19 pandemic and resultant closure orders issued by local, state, and federal

authorities triggered coverage under these provisions in Troy Stacy’s and Class Members’ all-risk

property insurance policies issued by Cincinnati. Id. at ¶¶ 21, 26-27. On July 1, 2020, Cincinnati

filed a motion to dismiss the Amended Complaint in the Troy Stacy matter, which is presently

pending. See Troy Stacy, Dkt. No. 13.

       On May 5, 2020, Plaintiff Taste of Belgium LLC (“Taste of Belgium”) filed a class action

lawsuit against Cincinnati in this Court. See Taste of Belgium LLC v. The Cincinnati Insurance

Company, et al., No. 1:20-cv-00357-MWM, Dkt. No. 1 (S.D. Ohio May 5, 2020). On July 23,

2020, Taste of Belgium amended its Complaint. See Taste of Belgium, Dkt. No. 11. Like the

Amended Complaint in the Troy Stacy action, the claims allege coverage under the business

income, civil authority, and extra expense coverage for business interruption losses under all-risk

property insurance policies issued by Cincinnati, arising from the COVID-19 pandemic and

resultant closure orders. See id. Taste of Belgium’s claims arise from the same insurance policy

form at issue in Troy Stacy, Cincinnati’s Building and Personal Property Coverage Form (Form

No. FM 101 05 16). Id. at ¶¶ 22-25. Like in Troy Stacy, the Amended Complaint asserts claims



                                                3
  Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 4 of 11 PAGEID #: 839




for breach of contract and declaratory judgment. See id. at ¶¶ 61-79. The Amended Complaint

also asserts a claim for violation of Ohio’s Deceptive Trade Practices Act on behalf of an Ohio

subclass. See id. at ¶¶ 80-86. On August 6, 2020, Cincinnati filed a substantially similar motion

to dismiss to the motion filed in the Troy Stacy action, which is presently pending. See Taste of

Belgium, Dkt. No. 16.

       On July 2, 2020, Plaintiffs Swearingen Smiles LLC and Eleisha J. Nickoles DDS

(collectively, the “Swearingen Plaintiffs”) filed a class action lawsuit against Cincinnati in this

Court. See Swearingen Smiles LLC v. The Cincinnati Insurance Company, No. 1:20-cv-00517-

MWM (S.D. Ohio July 2, 2020). On August 20, 2020, the Swearingen Plaintiffs amended their

Complaint. Swearingen, Dkt. No. 8. Like the Amended Complaints in the Troy Stacy and Taste

of Belgium actions, the claims allege coverage under the business income, civil authority, and extra

expense coverage for business interruption losses under all-risk property insurance policies issued

by Cincinnati, arising from the COVID-19 pandemic and resultant closure orders. See id. The

Swearingen Plaintiffs’ claims arise from the same insurance policy form at issue in Troy Stacy and

Taste of Belgium, Cincinnati’s Building and Personal Property Coverage Form (Form No. FM 101

05 16). Id. at ¶ 30. Like in Troy Stacy and Taste of Belgium, the Amended Complaint asserts

claims for breach of contract and declaratory judgment. See id. at ¶¶ 89-109. On September 3,

2020, Cincinnati filed a substantially similar motion to dismiss to the motions filed in the Troy

Stacy and Taste of Belgium actions, which is presently pending. See Swearingen, Dkt. No. 10.

       On August 21, 2020, Plaintiff Reeds Jewelers of Niagara Falls, Inc. (“Reeds Jewelers”)

filed a class action lawsuit against Cincinnati in this Court. See Reeds Jewelers of Niagara Falls,

Inc. v. Cincinnati Insurance Company, No. 1:20-cv-00649-MWM (S.D. Ohio Aug. 21, 2020).

Like the Amended Complaints in the Troy Stacy, Taste of Belgium, and Swearingen actions, the



                                                 4
  Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 5 of 11 PAGEID #: 840




claims allege coverage under the business income, civil authority, and extra expense coverage for

business interruption losses under all-risk property insurance policies issued by Cincinnati, arising

from the COVID-19 pandemic and resultant closure orders. See Reeds Jewelers, Dkt. No. 1 at ¶

18. Reeds Jewelers’ claims arise from the same insurance policy form at issue in Troy Stacy, Taste

of Belgium, and Swearingen, Cincinnati’s Building and Personal Property Coverage Form (Form

No. FM 101 05 16). See id. at ¶ 81. Like in Troy Stacy, Taste of Belgium, and Swearingen, the

Complaint asserts claims for breach of contract and declaratory judgment on behalf of a nationwide

class. See id. at ¶¶ 92-133. The Complaint also asserts claims for breach of the implied covenant

of good faith and fair dealing on behalf of a New York subclass. See id. at ¶¶ 134-147. On October

6, 2020, Cincinnati filed a substantially similar motion to dismiss to the motions filed in the Troy

Stacy, Taste of Belgium, and Swearingen actions, which is presently pending. See Reeds Jewelers,

Dkt. No. 14.

 II.   ARGUMENT

       Federal Rule of Civil Procedure 42(a) provides, in relevant part, “[i]f actions before the

court involve a common question of law or fact, the court may . . . consolidate the actions.” Fed.

R. Civ. P. 42(a)(2). Rule 42(a) “is a codification of a trial court’s inherent managerial power to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” State of Ohio ex rel. Montgomery v. Louis Trauth Dairy, Inc., 163

F.R.D. 500, 502-03 (S.D. Ohio 1995) (quoting Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d

1492, 1495 (11th Cir. 1985)). The Sixth Circuit has recognized that Rule 42(a) is designed to

“administer the court’s business with expedition and economy while providing justice to the

parties.” Roxane Laboratories, Inc. v. Abbott Laboratories, No. 2:12-cv-312, 2013 WL 5217571,




                                                 5
    Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 6 of 11 PAGEID #: 841




at *2 (S.D. Ohio Sept. 16, 2013) (quoting Advey v. Celotex Corp., 962 F.2d 1177, 1181 (6th Cir.

1992)).

          The court may consolidate any actions that are “before the court” and involve at least one

“common question of law or fact.” See Fed. R. Civ. P. 42; see also Roxane Laboratories, 2013

WL 5217571, at *2. The court need not find that common questions of law or fact predominate,

only that they exist and that consolidation will prove beneficial. Roxane Laboratories, 2013 WL

5217571, at *2-3. When at least one common question of law or fact is present, the decision to

consolidate rests in the sound discretion of the trial court. Id. at *3. In determining whether to

consolidate, the court should also consider:

          Whether the specific risks of prejudice and possible confusion [are] overborne by
          the risk of inconsistent adjudication of common factual and legal issues, the burden
          on parties, witnesses and available judicial resources posed by multiple lawsuits,
          the length of time required to conclude multiple suits as against a single one, and
          the relative expense to all concerned of the single-trial, multiple-trial alternatives.

Id. (quoting Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993)). Courts across the

country, including courts in this District, regularly consolidate cases involving insurance disputes

arising out of the same underlying facts. See, e.g., K.R. Enterprises, Inc. v. Ohio Security

Insurance Company, No. 1:18-01347, 2019 WL 8723171 (S.D. W. Va. Feb. 1, 2019); Earwood v.

Essex Ins. Co., No. 1:15-CV-4433-SCJ, 2016 WL 9000041, at *1 (N.D. Ga. Oct. 12, 2016); RLI

Insurance Company v. Fifth Third Bancorp, No. 1:14-cv-802, 2015 WL 13021894, at *1-2 (S.D.

Ohio Feb. 18, 2015); Owners Ins. Co. v. Dorsey, No. 3:14-cv-01009, 2015 WL 13203448, at *2

(S.D. Ill. July 23, 2015).

          Here, consolidation is appropriate because each of the Troy Stacy, Taste of Belgium,

Swearingen, and Reeds Jewelers cases turn on whether Cincinnati1 is obligated to pay under their


1
  Although the Taste of Belgium and Swearingen actions also name affiliates of Cincinnati as Defendants,
including The Cincinnati Casualty Company, The Cincinnati Indemnity Company, and Cincinnati Financial

                                                    6
    Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 7 of 11 PAGEID #: 842




policies for business interruption losses arising from the COVID-19 pandemic and the resultant

closure orders such that the cases involve common questions of law and fact. All cases involve

substantially the same Cincinnati policy forms and provisions, including the business income, civil

authority, and extra expense coverage provisions in Cincinnati’s Building and Personal Property

Coverage Form (Form No. FM 101 05 16).2 Troy Stacy, Dkt. No. 9 at ¶¶ 8-12; Taste of Belgium,

Dkt. No. 11 at ¶¶ 22-25; Swearingen, Dkt. No. 8 at ¶ 30; Reeds Jewelers, Dkt. No. 1 at ¶¶ 18, 81.

Additionally, all four complaints contain many of the same factual allegations regarding the

COVID-19 pandemic, the requirements for coverage under the policies, the effect of the pandemic

and closure orders on their businesses, class allegations, and how coverage was triggered.

Compare Troy Stacy, Dkt. No. 9 with Taste of Belgium, Dkt. No. 11, Swearingen, Dkt. No. 8, and

Reeds Jewelers, Dkt. No. 1.

        Also, duplicate claims in all four actions support consolidation. In all cases, Plaintiffs

allege breach of contract and declaratory judgment claims on behalf of themselves and Cincinnati

policyholders with business income, civil authority, extra expense, and/or sue and labor coverage.

Troy Stacy, Dkt. No. 9 at ¶¶ 52-114; Taste of Belgium, Dkt. No. 11 at ¶¶ 61-79; Swearingen, Dkt.


Corporation, this does not weigh against Consolidation. See Dudenhoeffer v. Fifth Third Bancorp, No.
1:08-CV-538, 2009 WL 10678974, at *2 (S.D. Ohio March 16, 2009) (“Consolidation may be ordered even
though the cases involve different claims, different parties, and cover different class periods.”). These and
other minor differences among the complaints can be resolved by the filing of a consolidated amended
complaint. Further, the proper party defendant(s) will be identified during discovery.
2
  Plaintiff Troy Stacy also asserts claims for sue and labor coverage. This slight difference, however, does
not weigh against consolidation. See Dudenhoeffer, 2009 WL 10678974, at *2. Such coverage arises out
of the same facts and interpretation of the same policy form. Where, as here, substantial resources of the
parties and the court will be saved by consolidation, only one common question of law or fact is required.
See State of Ohio ex rel. Montgomery, 163 F.R.D. at 503 (“The only requirement in order to consolidate
claims for trial is . . . common question[s] of law [and fact].”); see also Federal Practice & Procedure §
2384 (3d ed. 2008) (“Consolidation is not barred simply because plaintiffs may be relying on different legal
theories or because there are some questions that are not common to all the actions; the critical
consideration, as in other contexts under the Federal Rules, is whether there is at least one common question
of law or fact to justify bringing the actions together[.]”). Again, any minor differences between the claims
alleged in the complaints can be resolved by the filing of a consolidated amended complaint.

                                                     7
  Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 8 of 11 PAGEID #: 843




No. 8 at ¶¶ 89-109; Reeds Jewelers, Dkt. No. 1 at ¶¶ 92-133. The claims will involve similar

factual discovery and legal issues because they arise out of the same form policies. All actions

involve “claims regarding the parties’ rights and responsibilities under the insurance policy” such

that consolidating the cases is more efficient than litigating each individually. See Dudenhoeffer,

2009 WL 10678974, at *3 (consolidating cases involving different causes of action); see also

Kehoe Component Sales, Inc. v. Best Lighting Productions, Inc., No. 2:08-cv-752, 2011 WL

1740969, at *2 (S.D. Ohio May 2, 2011) (consolidating cases with overlap of claims). In short,

Plaintiffs in all cases under all legal claims alleged will seek to demonstrate that business

interruption coverage exists under the relevant contract provisions.

       In addition to the overlapping factual allegations and the common issue of Cincinnati’s

obligation to pay for Plaintiffs and the other Class members’ business interruption losses, cost

effectiveness and judicial efficiency favor consolidation. All of the cases are early in their

dispositions and are in substantially similar procedural postures such that consolidation now will

conserve all parties’ resources, including discovery costs. Indeed, if the cases were to proceed

individually, Plaintiffs in all matters will likely seek many of the same documents from Cincinnati

and will seek to depose many of the same Cincinnati employees and affiliates. As such, duplicative

discovery and unnecessary expenses that would be borne by all parties involved can be avoided

by consolidating the actions at this early stage of all cases. Importantly, judicial resources would

be saved and potential inconsistent rulings could be avoided by adjudicating four cases at once.

Therefore, consolidation of the Troy Stacy, Taste of Belgium, Swearingen, and Reeds Jewelers

actions is appropriate.




                                                 8
  Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 9 of 11 PAGEID #: 844




III.   CONCLUSION

       For the foregoing reasons, Plaintiff Troy Stacy respectfully requests that this Court grant

the Motion to Consolidate the Taste of Belgium LLC v. The Cincinnati Insurance Company, et al.,

No. 1:20-cv-00357-MWM, Swearingen Smiles LLC, et al. v. The Cincinnati Insurance Company,

et al., No. 1:20-cv-00517-MWM, and Reeds Jewelers of Niagara Falls, Inc. v. Cincinnati

Insurance Company, No. 1:20-cv-00649 actions into the first-filed Troy Stacy Enterprises Inc. v.

The Cincinnati Insurance Company, No. 1:20-cv-00312-MWM action, re-caption the matter as

Troy Stacy Enterprises Inc., et al. v. The Cincinnati Insurance Company, et al., and for such other

and further relief as set forth in the proposed order submitted contemporaneously herewith.

Dated: October 15, 2020

                                                    Respectfully submitted,

                                                    /s/ Adam J. Levitt
                                                    Adam J. Levitt
                                                    Amy E. Keller*
                                                    Daniel R. Ferri*
                                                    Mark Hamill*
                                                    Laura E. Reasons*
                                                    DICELLO LEVITT GUTZLER LLC
                                                    Ten North Dearborn Street, Sixth Floor
                                                    Chicago, Illinois 60602
                                                    Telephone: 312-214-7900
                                                    alevitt@dicellolevitt.com
                                                    akeller@dicellolevitt.com
                                                    dferri@dicellolevitt.com
                                                    mhamill@dicellolevitt.com
                                                    lreasons@dicellolevitt.com

                                                    Mark Lanier*
                                                    Alex Brown*
                                                    Skip McBride*
                                                    THE LANIER LAW FIRM PC
                                                    10940 West Sam Houston Parkway North
                                                    Suite 100
                                                    Houston, Texas 77064
                                                    Telephone: 713-659-5200

                                                9
Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 10 of 11 PAGEID #: 845




                                       WML@lanierlawfirm.com
                                       alex.brown@lanierlawfirm.com
                                       skip.mcbride@lanierlawfirm.com

                                       Timothy W. Burns
                                       Jeff J. Bowen*
                                       Jesse J. Bair*
                                       Freya K. Bowen*
                                       BURNS BOWEN BAIR LLP
                                       One South Pinckney Street, Suite 930
                                       Madison, Wisconsin 53703
                                       Telephone: 608-286-2302
                                       tburns@bbblawllp.com
                                       jbowen@bbblawllp.com
                                       jbair@bbblawllp.com
                                       fbowen@bbblawllp.com

                                       Plaintiff’s Proposed Interim Class Counsel

                                       /s/ Kenneth P. Abbarno
                                       Mark A. DiCello
                                       Kenneth P. Abbarno
                                       Mark Abramowitz
                                       DICELLO LEVITT GUTZLER LLC
                                       7556 Mentor Avenue
                                       Mentor, Ohio 44060
                                       Telephone: (440) 953-8888
                                       madicello@dicellolevitt.com
                                       kabbarno@dicellolevitt.com
                                       mabramowitz@dicellolevitt.com

                                       Douglas Daniels*
                                       DANIELS & TREDENNICK
                                       6363 Woodway, Suite 700
                                       Houston, Texas 77057
                                       Telephone: (713) 917-0024
                                       douglas.daniels@dtlawyers.com

                                       Additional Counsel for Plaintiff and the
                                       Proposed Class




                                      10
 Case: 1:20-cv-00312-MWM Doc #: 29 Filed: 10/15/20 Page: 11 of 11 PAGEID #: 846




                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was filed electronically using the Court’s

CM/ECF service, which will send notification of such filing to all counsel of record on this 15th

day October 2020.




                                            /s/ Kenneth P. Abbarno
                                            Kenneth P. Abbarno
                                            DICELLO LEVITT GUTZLER LLC




                                               11
